DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/22 has been entered.
 
   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (US PGPUB # 2018/0343131 A1) in view of Ashan (US PGPUB # 2015/0089162 A1).  

With respect to claim 1, the George reference teaches a method to build a persistent memory (PM)-based data storage system without involving a processor (CPU) at storage nodes, comprising: 
storing data in one or more storage nodes that only include PM and no CPUs, with data stored in PM in form of link lists; (paragraph 23, where when data contained on Node 2 is needed at Node 1, a retrieval request from Node 1 can be transmitted to Node 2, specifying the location of the object/field being requested (e.g., by referencing a linked-list). In the example of FIG. 2, field D can be requested by Node 1, for example, using a byte-addressable request format, such as RDMA [which allows Node 1 to retrieve data from Node 2 without involving Node 2’s resources]; paragraph 27, where the second retrieval request issued from the first node can be a RDMA request; and paragraph 37, where CPU 562 and/or processor 563 can be configured to execute instructions for retrieving data from a remote network node [i.e. the CPU is remote from the node and not included in the node]) 
accessing data stored in the one or more storage nodes' PM directly by remote compute nodes through a network; (paragraph 23, where field D can be requested by Node 1, for example, using a byte-addressable request format, such as RDMA [which allows Node 1 to retrieve data from Node 2 without involving Node 2’s resources]; and paragraph 27, where the second retrieval request issued from the first node can be a RDMA request) 
maintaining metadata associated with the data by one or more metadata servers. (paragraph 23, where when data contained on Node 2 is needed at Node 1, a retrieval request from Node 1 can be transmitted to Node 2, specifying the location of the object/field being requested (e.g., by referencing a linked-list))
However, the George reference does not explicitly teach upon request by a user to read or write data, the compute nodes contacting the one or more metadata servers to obtain location of data of interest to be read from or written to in the one or more storage nodes in form of shortcuts the link-lists that represent the data of interest; and the compute nodes sending network requests directly to the one or more storage nodes' PM to locate latest version of data by tracing the link list from the associated shortcut to corresponding tails.
The Ashan reference teaches it is conventional to have upon request by a user to read or write data, the compute nodes contacting the one or more metadata servers to obtain location of data of interest to be read from or written to in the one or more storage nodes in form of shortcuts to the link-lists that represent the data of interest; (paragraph 67, where processing logic obtains a memory request associated with an address, also referred to herein as a first memory request. The memory request can be a store request, a load request, or any other request for which an order may need to be maintained; and paragraph 68, where each node in the linked list includes an indication of whether the node is the head or oldest entry in the linked list, an indication of whether the node is the tail or newest entry in the linked list, and a reference (e.g., pointer) to the next node in the linked list; paragraph 131 and fig. 14, where the computer system ‘may operate in the capacity of a server or a client device in a client-server network environment’) and 
the compute nodes sending network requests directly to the one or more storage nodes' PM to locate latest version of data by tracing the link list from the associated shortcut to corresponding tails. (paragraph 68, where each node in the linked list includes an indication of whether the node is the head or oldest entry in the linked list, an indication of whether the node is the tail or newest entry in the linked list, and a reference (e.g., pointer) to the next node in the linked list)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the George reference to have wherein upon request by a user to read or write data, the compute nodes contacting the one or more metadata servers to obtain location of data of interest to be read from or written to in the one or more storage nodes in form of pointers to the link-lists that represent the data of interest; and the compute nodes sending network requests directly to the one or more storage nodes' PM to locate latest version of data by tracing the link list from the associated shortcut to corresponding tails, as taught by the Ashan reference.
The suggestion/motivation for doing so would have been to maintain of the order within an ordering buffer.  (Ashan, paragraphs 73-74)
Therefore it would have been obvious to combine the George and Ashan references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the George and Ashan references teaches the method of claim 1, wherein for reading further comprising: transferring data from the latest version of the data in the one or more storage nodes to the compute nodes. (Ashan, paragraph 68, where each node in the linked list includes an indication of whether the node is the head or oldest entry in the linked list, an indication of whether the node is the tail or newest entry in the linked list, and a reference (e.g., pointer) to the next node in the linked list)

With respect to claim 3, the combination of the George and Ashan references teaches the method of claim 2, for writing further comprising: 
selecting a new space in the one or more storage nodes' PM assigned to compute nodes by the one or more metadata servers, writing the desired data to the new space, extending the link-list by linking the new space to the tail of the link-list, setting the shortcut to the address of the new space, and updating the one or more metadata servers with the address of the new space. (Ashan, paragraph 68, where to allocate an entry in the ordering buffer, processing logic can update the data structure for the address associated with the memory request to include the new entry. In some embodiments, if the data structure is a linked list, to allocate an entry in the ordering buffer, a new node is created for the linked list. In one such embodiment, the new node is created as an empty node)

With respect to claim 4, the combination of the George and Ashan references teaches the method of claim 1, further comprising: retiring data held in PM locations associated with older data by adding PM locations associated with older data to a data structure that contains available locations for the link lists at the one or more metadata servers. (Ashan, paragraph 68, where to allocate an entry in the ordering buffer, processing logic can update the data structure for the address associated with the memory request to include the new entry. In some embodiments, if the data structure is a linked list, to allocate an entry in the ordering buffer, a new node is created for the linked list. In one such embodiment, the new node is created as an empty node)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of George (US PGPUB # 2018/0343131 A1) in view of Ashan (US PGPUB # 2015/0089162 A1) as shown in the rejections above, and in further of Zhu (US PGPUB # 2012/0311021 A1). 

With respect to claim 5, the combination of the George and Ashan references does not explicitly teach the method of claim 1, further comprising a replication method to replicate data during the write operation to ensure correctness and accessibility of the user data when a storage node fails, the replication method comprising: temporarily setting a flag associated with the write operation; generating one or more replica of the desired data by writing the desired data into one or more storage nodes' PM, each hosting one copy of the data in a new PM space; each storage node linking its new PM space to the end of its associated link; and once the desired data has been written and linked in all storage nodes that store a copy of the data, resetting the flag.
The Zhu reference teaches it is conventional to have a replication method to replicate data during the write operation to ensure correctness and accessibility of the user data when a storage node fails, the replication method comprising:
temporarily setting a flag associated with the write operation; (paragraph 12, where the server sets a flag to determine whether to write at least one of the plurality of data blocks into the meta cache, and the server determines if a fingerprinting of the at least one of the plurality of data blocks is the same as originally stored in the meta cache, and the server writes the at least one or the plurality of data blocks into the meta cache if the fingerprinting is not the same)
generating one or more replica of the desired data by writing the desired data into one or more storage nodes' PM, each hosting one copy of the data in a new PM space; (paragraph 12, where the server sets a flag to determine whether to write at least one of the plurality of data blocks into the meta cache, and the server determines if a fingerprinting of the at least one of the plurality of data blocks is the same as originally stored in the meta cache, and the server writes the at least one or the plurality of data blocks into the meta cache if the fingerprinting is not the same)
each storage node linking its new PM space to the end of its associated link;  (paragraph 28, where  the hash value is used to indicate a location of the data element. Therefore, after the hash value of the data element is obtained, the location of the data element in the meta cache 25 can be obtained) and 
once the desired data has been written and linked in all storage nodes that store a copy of the data, resetting the flag. (paragraph 12, where the server checks the flag and if the flag is set, the server writes the at least one or the plurality of data blocks into the main meta cache, and the server resets the flag)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the George and Ashan references to have wherein upon request by a user to read or write data, the compute nodes contacting the one or more metadata servers to obtain location of data of interest to be read from or written to in the one or more storage nodes in form of pointers (shortcuts) to the link-lists that represent the data of interest; and the compute nodes sending network requests directly to the one or more storage nodes' PM to locate latest version of data by tracing the link list from the associated shortcut to corresponding tails, as taught by the Zhu reference.
The suggestion/motivation for doing so would have been to provide a processing method of a transaction-based system, which can provide a method to reduce the processing load of the CPU and the memory in the data deduplication system, so that not only the space required for backup can be reduced, but also the time and cost required for backup can be greatly reduced.  (Zhu, paragraph 35)
Therefore it would have been obvious to combine the George, Ashan, and Zhu references for the benefits shown above to obtain the invention as specified in the claim.




   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 4-10) with respect to claims 1-5 have been considered but are not persuasive. Particularly, the Applicant argues that combination of references does not teach "storing data in one or more storage nodes that only include PM and no CPUs, with data stored in PM in form of link lists".  The Examiner respectfully disagrees.  
Specifically, the Applicant argues (bottom of page 7) that “While George with respect to FIG. 2 does not specifically mention a processing unit present in the nodes, Applicant is unaware of a technology where a hard drive in a remote node can be accessed without assistance of a processing unit in that node”.   It appears that the Applicant is arguing that George requires that a processing unit is be present in a node in which data is being retrieved from that node and would not be possible despite this is what Applicant is also claiming. Thus, the Examiner believes that the Applicant’s argument appears to be contradictory to the Applicant’s claimed invention. 
As admitted above by the Applicant’s remarks that George does not specifically mention a processing unit in the nodes, the Examiner has concluded no processors/CPUs exist in the nodes based on specific mention of a processor/CPU being included in a node.   The George reference does mention a CPU/processor that is remote from the nodes (paragraph 37) since it states ‘CPU 562 and/or processor 563 can be configured to execute instructions for retrieving data from a remote network node.’ The Examiner also notes the George reference teaches (paragraph 23) where when data contained on Node 2 is needed at Node 1, a retrieval request from Node 1 can be transmitted to Node 2, specifying the location of the object/field being requested (e.g., by referencing a linked-list).  Paragraph 27 of the George reference further teaches “The second retrieval request issued from the first node can be a RDMA request. As discussed above, RDMA memory requests can be used to take advantage of the byte-addressable nature of the PMEM device, i.e., without serialization and deserialization. That is, by using RDMA retrieval requests, the transfer of unnecessary or superfluous data over the network can be avoided.” (emphasized added) Thus, based on these citations, it is clear there is a remote CPU/processor that searches a first node for a retrieval request of data; and when the data is not present in the first node, sends a second ‘direct’ retrieval request as a RDMA (remote direct memory access) request to bypass any processor/resources (if even present) of the second node.   Therefore, the Examiner contends that the George reference teaches the limitations of “storing data in one or more storage nodes that only include PM and no CPUs, with data stored in PM in form of link lists" as broadly and instantly claimed.    
Further, the Applicant argues (see bottom of page 9 to top of page 10) “none of the references cited, there appears to be metadata servers that include link-lists that can be accessed by a plurality of computing nodes.”  The George reference teaches (paragraph 23) when data contained on Node 2 is needed at Node 1, a retrieval request from Node 1 can be transmitted to Node 2, specifying the location of the object/field being requested (e.g., by referencing a linked-list)).  The George reference further teaches (paragraph 26) that node location and memory offset information can be included in the second retrieval request using one or more linked lists that identify storage location information for the requested data (first object).  Thus, based on the citations above, the George reference teaches the limitation of “metadata servers that include link-lists that can be accessed by a plurality of computing nodes” since the George reference teaches the node location and memory offset information [i.e. ‘metadata’ on a ‘server’] stored in linked lists can be accessed by the nodes requesting the data.   
The Applicant also argues (see bottom of page 9 to top of page 10) that “claim 1 claims a system where a plurality of computing nodes can access and write to link-lists that are shared on a remote metadata servers in order to ascertain the location of data on remote memory without having to access other computing nodes”.   The Examiner notes that the limitation of ‘without having to access other computing nodes’ is not explicitly claimed and thus not commensurate in scope with the claim limitation noted above.  The Examiner notes that the Ashan reference teaches (paragraphs 67-68) that processing logic obtains a memory request associated with an address, also referred to herein as a first memory request. The memory request can be a store request, a load request, or any other request for which an order may need to be maintained; and that each node in the linked list includes an indication of whether the node is the head or oldest entry in the linked list, an indication of whether the node is the tail or newest entry in the linked list, and a reference (e.g., pointer) to the next node in the linked list.  The Ashan reference further teaches (paragraph 131 and fig. 14) that the computer system ‘may operate in the capacity of a server or a client device in a client-server network environment’.   Thus, based on the citations above, the Ashan reference teaches the limitation as argued above as broadly and instantly claimed since it teaches a ‘metadata server’ to determine the location of where to read and/or write data based on a linked list.   
Lastly, the Applicant argues (see middle of page 10) that claim 5 is allowable for the same reasons as the parent claims.  The Examiner notes the response above.  Therefore, the Examiner contends the various combination of the George, Ashan, and Zhu references teaches the claimed invention.

   2.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Borkenhagen (US 20090228635 A1), which teaches a method, an apparatus and a program product may enable scalable bandwidth and memory for a system having processor with directly attached memory. Multiple memory expander microchips may include non-volatile memory to provide additional memory bandwidth and capacity while in communication with the processor. The uncompressed data region may be implemented with standard high speed dynamic random access memory. The less frequently accessed compressed data region may be implemented with non-volatile memory to leverage its benefits of higher density, more capacity, and lower power compared to DRAM. Memory and bandwidth allocation between may be dynamically adjusted; and also teaches remote nodes may be processor-less, or not directly attached to a processor. 
   3.  CLOSING COMMENTS
	Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
         a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-5 have received a first action on the merits and are subject of a first action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137